Citation Nr: 0613773	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-17 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hearing loss and right acoustic 
neuroma based on VA treatment in 1981 and 1982.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to October 
1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision rendered by the 
Winston-Salem, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2004, the Board remanded the case to the 
originating agency for further development.  The requested 
action has been completed and the case has been returned to 
the Board for further appellate consideration.

The record reflects that the veteran had been scheduled to 
present testimony at a March 2006 hearing before the Board in 
Washington, D.C.  He was notified of this hearing by letter 
dated in December 2005; however, he failed to report for the 
scheduled hearing without explanation and has not requested 
that the hearing be rescheduled.  Accordingly, his request 
for a Board hearing is considered withdrawn.  


FINDING OF FACT

A right acoustic neuroma with hearing loss was not the result 
of an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of surgical treatment in May 1981 and July 1982.  





CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for right acoustic neuroma with hearing loss 
resulting from VA treatment have not been met. 38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, notice required by the VCAA and the 
implementing regulation was provided in letters dated in 
March 2004, after the initial adjudication of the claim.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which VA compensation 
is sought, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted for the veteran's right acoustic neuroma with 
hearing loss.  Consequently, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

The record reflects that VA assisted the veteran by obtaining 
pertinent post-service treatment records.  In addition, VA 
obtained a medical opinion addressing the veteran's 
contentions.  

Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  In sum, the Board is satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

VA provides compensation under the provisions of 38 U.S.C.A. 
§ 1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2005).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the U.S. Court 
of Appeals for Veterans Claims in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran claims that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a right acoustic 
tumor that he asserts is associated with his prior VA 
surgical treatment in 1981 and 1982.  He reported that he was 
totally deaf in his right ear with additional damage to his 
left ear.  He felt that the acoustic tumor should have been 
diagnosed during his prior surgical treatment in 1981 and 
1982.  He also claimed that his VA nasal surgery was 
unnecessary.  

His post service VA medical records confirm that he underwent 
a resection and graft to his nose in May 1981 after being 
diagnosed with squamous papilloma of the right septum.  He 
had a recurrence with right-sided nasal obstruction 
necessitating surgical excision in July 1982.  A VA hospital 
summary of this procedure notes that the veteran tolerated 
the procedure well and had no intraoperative complications 
and a follow-up August 1982 treatment record notes that the 
graft remained intact.  In January 1989 he was seen at a VA 
medical facility and reported a 30-year history of hearing 
loss.  Audiological examination revealed a bilateral hearing 
loss disability.

The medical evidence is silent for any complaint, treatment, 
or diagnosis of a right acoustic neuroma or residuals thereof 
until 1998.  Private medical records show that he sought 
treatment with complaints of dizziness and a loss of most of 
the hearing in his right ear in May and June 1998.  
Subsequent testing revealed an aggressive right acoustic 
tumor that was surgically resected in August 1998.  

There is no medical evidence supporting the veteran's 
contention that his right acoustic tumor with hearing loss is 
etiologically related to his prior VA surgical treatment in 
1981 and 1982.  While a hearing loss disability and history 
of carcinoma of the nose were noted during a June 1989 VA 
examination, the examiner found no current residuals of nasal 
carcinoma.  Notably, this examination report is negative for 
findings related to a right acoustic neuroma.  

Similarly, in connection with the claim, VA obtained a 
medical opinion in December 2001.  At that time, a private 
otolaryngologist, after reviewing the veteran's medical 
records, opined that the veteran's surgical treatment in 1981 
was appropriate.  It was further noted that nasal papillomas 
recur at times and are felt to be related to a viral 
etiology.  The examiner noted that the papilloma was no 
longer recurrent as there is no evidence of treatment for a 
nasal papilloma after the 1982 recurrence.  Regarding the 
veteran's acoustic tumor, the examiner found no significant 
evidence that the veteran was having signs or symptoms 
referable to an acoustic tumor at the time of his prior VA 
treatment.  Similarly, there was nothing in the medical 
records that would prompt a physician to pursue the etiology 
of an acoustic neuroma based upon the veteran's documented 
complaints.  The examiner concluded by opining that the right 
acoustic neuroma had no bearing on the hearing in the 
veteran's left ear; rather, his left ear hearing loss was 
more clearly related to his age and diabetes.  

The veteran has reported that he had been told that his 
acoustic neuroma had been present for 40 years.  However, the 
veteran's private physician at the Carolina Ear and Hearing 
Clinic noted in a March 2003 statement that the veteran's 
tumor was approximately 2 to 21/2 cm in size.  As these types 
of tumors typically grow approximately 3 mm a year, the 
physician opined that the tumor had been present for 
approximately 7 years before its discovery in 1998.  This 
places the onset of the tumor in the early 1990s.  Thus, the 
veteran's assertion that VA should have diagnosed the 
condition in 1981 or 1982 is without merit.  

The only evidence of a link between the veteran's acoustic 
neuroma and his surgery in the 1980's is his own statements.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of medical opinions, the Board must find that his contentions 
with regard to the etiology or onset of his right acoustic 
neuroma or residuals thereof to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right acoustic neuroma with hearing loss 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


